         Case 1:19-cr-00931-WHP Document 94 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   19-cr-931 (WHP)
  Kamel Osborne,
                                                                        ORDER
                        Defendant.



WILLIAM H PAULEY III, District Judge:

       Sentencing is scheduled in the above-captioned matter for February 4, 2021 at 11:00 a.m.

A publicly-accessible audio line is available by dialing 917-933-2166, entering participant code

56248288.


 Dated: February 2, 2021
        New York, New York
